Citation Nr: 1509719	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1967.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In a November 2011 VA Form 9, the Veteran requested a hearing before the Board; in a March 2013 statement, he withdrew such request.  

The issue of service connection for an acquired psychiatric disability, to include PTSD, on de novo review, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed May 1995 rating decision by the RO denied the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD, based essentially on findings that the Veteran did not have a diagnosis of PTSD and there was no evidence of a verifiable stressor, and that his variously diagnosed psychiatric disabilities other than PTSD were not related to service; new and material evidence was not received during the one-year appeal period.  

2. Evidence received since the May 1995 rating decision includes a statement from the Veteran that identifies a stressor event in service that had not previously been alleged; relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability, to include PTSD; and raises a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

Evidence received since the May 1995 rating decision that denied service connection for an acquired psychiatric disability, to include PTSD, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as this decision reopens the Veteran's claim, there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated duty omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

In October 1994, the Veteran filed an original claim of service connection for an acquired psychiatric disability, to include PTSD, which was denied by a May 1995 rating decision based essentially on findings that the Veteran did not have a diagnosis of PTSD and there was no evidence of a verifiable stressor, and that his variously diagnosed psychiatric disabilities other than PTSD were not related to service.  The Veteran did not file a timely appeal of the May 1995 decision, and no additional evidence was received within one year of that decision.  Consequently, the May 1995 denial of his claim of service connection for an acquired psychiatric disability, to include PTSD, is final.  38 U.S.C.A. § 7105; see Buie v. Shinseki, 24 Vet. App. 242 (2010).  

Evidence received since the May 1995 rating decision includes a statement from the Veteran that identifies a stressor event in service that had not previously been alleged - that he was "shot at by snipers" and was "also attacked by mortar and artillery fire on a regular basis."  For the sole purpose of reopening, the evidence is presumed credible.  See Fortuck, 17 Vet. App. at 179-80.  Further, such evidence considered by itself or in connection with other evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability, to include PTSD.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold").  Accordingly, the Board finds such evidence is new and material, and that the claim must be reopened.  


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, the claim is reopened; the appeal is allowed to this extent.  


REMAND

Having reopened the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  

The Board finds that further development of the record is needed for a proper adjudication of the reopened claim.  The Veteran essentially alleges that his psychiatric disability is a result of his experiences in Vietnam.  The Board notes that on February 1995 VA examination the Veteran had reported that he was part of a recon team for two months in Vietnam and did not see any active combat, but did participate in 2 or 3 patrols into the bush that lasted 1-4 days to report troop movements.  However, on March 2011 VA psychiatric evaluation, the Veteran reported that he saw "a little bit" of combat during his service in Vietnam.  And in his May 2011 statements, he alleged that he was "shot at by snipers" and was "also attacked by mortar and artillery fire on a regular basis."  

The Veteran's DD Form 214 does not indicate that he served in combat or received a Combat Infantryman Badge.  His service personnel records show that he served in Vietnam as a field radio operator from December 29, 1966, to January 11, 1967, when his primary duty was changed to messman, and that he "[p]articipated in support operations against communist insurgent forces (VC) in the Danang RVN area."  As the record appears to contain sufficient information to attempt verification with the Joint Services Records and Research Center (JSRRC), a remand is necessary.  If the Veteran's alleged stressor events cannot be verified after exhaustive development, the AOJ must make a formal finding to that effect.  However, if any of the alleged stressors are verified, a VA addendum opinion should be sought.  

Finally, any updated records of VA treatment may contain pertinent information, are constructively of record, and should be secured for the record.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure all medical records of VA evaluations and/or treatment the Veteran has received for his psychiatric disability since March 2011.  

2. The AOJ should contact the JSRRC and request any existing information related to verification of the Veteran's alleged stressor of being "shot at by snipers" and "attacked by mortar and artillery fire on a regular basis."  Service personnel records (SPRs) show he served in Vietnam as a field radio operator with H&S co., 1st AT Bn., 1st Mar Div (Rein) FMF from December 29, 1966, to January 11, 1967, and then served as a messman with that unit until he left Vietnam on February 4, 1967.  SPRs reflect that he "[p]articipated in support operations against communist insurgent forces (VC) in the Danang RVN area."  If, after all procedurally appropriate actions to verify the Veteran's alleged stressors have been made, and it is reasonably certain that further efforts would be futile, the AOJ must make a formal finding to that effect.  

3. If, and only if, there is at least one objectively confirmed stressor (or sufficient evidence of combat such that a stressor does not need to be independently verified), the AOJ should return the Veteran's record to the August 2011 VA examiner for an addendum opinion (or to another appropriate medical provider if the August 2011 VA examiner is not available).  Based on a review of the record, the examiner should respond to the following:  

(a) Considering only the stressor event(s) verified by VA, does the Veteran have a diagnosis of PTSD?  Please explain.

(b) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's dysthymic disorder or any other diagnosed psychiatric disability is related to his service, to include the stressor event(s) verified by VA?  Please explain.

The examiner must explain the rationale for all opinions, citing to supporting factual data as appropriate.  

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


